[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO STRIKE
The court grants defendant Danbury Board of Education's motion to strike the third, sixth and seventh counts of the complaint on the grounds that plaintiff has failed to state a claim upon which relief may be granted. Specifically, the court finds that § 10-235 of the Connecticut General Statutes does not provide an injured plaintiff with a direct cause of action.
The court recognizes that there is a split of authority regarding this issue. This court is persuaded, however, by the greater weight of authority and reasoning contained in cases denying a direct cause of action for indemnification by an injured plaintiff under General Statutes § 10-235. Carringtonv. Sullivan, Superior Court, Judicial District of Hartford/New Britain at Hartford, Docket No. 359778 (January 29, 1991, Hennessey, J.) (3 Conn. L. Rptr. 232); Ambrose v. Singe, Superior Court, Judicial District of Danbury at Danbury, Docket No. 32 08 96 (June 10, 1997, Stodolink, J.) (19 Conn. L. Rptr. 639);Parsons v. West Hartford Board of Education, Superior Court, Judicial District of Hartford/New Britain at Hartford, Docket No. 533484 (September 16, 1994, Corradino, J.) (13 Conn. L. Rptr. 52). Accordingly, defendant's motion to strike counts three, six, and seven of the complaint is granted.
Rogers, J.